Citation Nr: 1822534	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent prior to February 20, 2013, in excess of 60 percent from February 20, 2013 to July 16, 2014, in excess of 30 percent from July 16, 2014 to February 26, 2016, and in excess of 60 percent from February 26, 2016 for service-connected hypertension heart disease, status post myocardial infarction.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 12, 1968 to January 1971.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During the pendency of this appeal, a January 2018 rating decision granted an increase in the evaluation of the Veteran's hypertensive heart disease, status post myocardial infarction claim, and assigned a 60 percent rating, effective February 26, 2016.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

In May 2016, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

The Veteran presented testimony at a hearing before the undersigned in January 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to February 20, 2013, the Veteran's heart disability was not manifested by more than one episode of acute congestive heart failure in the past year; or dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  From February 20, 2013 to July 16, 2014, the Veteran's heart disability was not manifested by chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

3.  From July 16, 2014 to January 7, 2015, the Veteran's heart disability was not manifested by more than one episode of acute congestive heart failure in the past year; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

4.  From January 7, 2015 to February 26, 2016, the Veteran's heart disability was manifested by more than one episode of acute congestive heart failure in the past year; or dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  After January 7, 2015, the Veteran's heart disability was not manifested by chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  



CONCLUSIONS OF LAW

1.  From October 1, 1988 to February 20, 2013, the criteria for a rating in excess of 30 percent disabled for a heart disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Codes 7006-7007 (2017).

2.  From February 20, 2013 to July 16, 2014, the criteria for a rating in excess of 60 percent disabled for a heart disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Codes 7006-7007 (2017).

3.  From July 16, 2014 to January 7, 2015, the criteria for a rating in excess of 30 percent disabled for a heart disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Codes 7006-7007 (2017).  

4.  From January 7, 2015 to February 26, 2016, the criteria for a rating of 60 percent disabled, but no higher, for a heart disability have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Codes 7006, 7007 (2017).  

5.  From February 26, 2016, the criteria for a rating in excess of 60 percent disabled for a heart disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Codes 7006-7007 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This claim was most recently remanded by the Board in May 2016.  At that time, the RO was instructed as follows: (1) to retrieve any outstanding VA or private medical records, (2) to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected heart disability, and (3) issue a Supplemental Statement of the Case (SSOC) if the claims remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the outstanding medical were obtained and associated with the record.  The Veteran was scheduled for a VA examination to determine the severity of his service connected right and left foot disabilities in September 2016.  The claim was subsequently readjudicated, and an SSOC was issued in January 2018.  
	
As such, the Board finds that there has been substantial compliance with its May 2016 remand directives.  The Board will now review the merits of the Veteran's claims.  

II.  Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2008).

The Veteran's service-connected heart disability is currently rated under Diagnostic Code 7007, which covers hypertensive heart disease.  The Veteran was previous rated under Diagnostic Code 7006 for myocardial infarction.  The Board notes that schedular details for Diagnostic Codes 7006-7007 are identical.  

Diagnostic Codes 7006 and 7007, provides that a 10 percent rating is warranted for history of documented myocardial infarction or hypertensive heart disease, resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 7 METs, but not greater than 10 METs; or when continuous medication is required.   38 C.F.R. § 4.104, Diagnostic Codes 7006-7007.  

A 30 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 5 METs, but not greater than 7 METs; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in more than one episode of acute congestive heart failure in the past year; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

Finally, a 100 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A.  Prior to February 20, 2013

The Veteran seeks a disability rating greater than 30 percent for his service-connected heart disability, from October 1, 1988 to February 20, 2013.

The Veteran underwent a VA examination related to his heart condition in September 2009.  The examiner noted the Veteran's report of a heart attack in March 25, 1988.  The examiner also confirmed the Veteran's diagnosis of coronary artery disease, status post myocardial infarction since March 1988.  The Veteran reported shortness of breath and fatigue, but denied angina, dizziness, and syncope attacks.  The Veteran reported over 200 episodes of fatigue related to his heart condition over the past year.  The Veteran did not report congestive heart failure, history of rheumatic heart disease, heart valve replacement, cardiac pacemaker implant, coronary bypass, cardiac transplant and AICD.  The examiner provided that the Veteran's symptoms were all responsive to therapy and treatment.  The Veteran also reported he is limited in performing exertional activities.  Electrocardiogram (EKG) yielded high level stress and resting EKG abnormalities with an ejection fraction of 55 percent, moderately enlarged left atrium and mild mitral regurgitation, and estimated METs was 5-7 (6.8 METs).  The examiner provided that the Veteran can do level walking and climb stairs slowly.  The Veteran was also provided a diagnosis of hypertension with hypertensive heart disease.  

Upon review of the evidence of record, the Board concludes that during the period of October 1, 1988 to February 20, 2013, a disability rating in excess of 30 percent is not warranted.  The objective medical evidence indicates that the Veteran registered a workload of 5-7 METs and an ejection fraction of 55 percent with reports of fatigue and shortness of breath.  Under Diagnostic Codes 7006-7007, a 60 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in more than one episode of acute congestive heart failure in the past year; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Codes, 7006-7007.  The Veteran did not experience an episode of acute congestive heart failure, dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Accordingly, a higher rating of 60 percent is not warranted for this period.  

Throughout the period on appeal, the criteria for a disability rating greater than 30 percent under Diagnostic Codes 7006-7007 for the period of October 1, 1988 to February 20, 2013 have not been met.  38 C.F.R. § 4.104, Diagnostic Codes 7006-7007.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating.  

B.  February 20, 2013 to July 16, 2014

The Veteran seeks a disability rating greater than 60 percent for his service-connected heart disability, from February 20, 2013 to July 16, 2014.

The Veteran underwent a private stress test, February 20, 2013.  The private physician noted during the stress test the Veteran's heart rate response was appropriate, but the exercise test was terminated due to dyspnea and leg burning.  The Veteran completed an estimated workload of 8.4 METs.  The Veteran had an ejection fraction of 47 percent with normal left ventricular cavity size.  At that time, the physician recommended the Veteran undergo a cardiac catherization procedure.  

A May 2014 Ischemic Heart Disease Disability Benefits Questionnaire confirmed that the Veteran had diagnosis of acute, subacute, or old myocardial infarction, atherosclerotic cardiovascular disease, hypertension, and hyperlipidemia.  The examiner noted that the Veteran's heart conditions qualified within in the accepted medical definition of ischemic heart disease.  The examiner noted the Veteran's history of myocardial infarction.  The examiner noted that the Veteran did not show signs of congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, and pericardial adhesions.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner noted that the Veteran had a normal EKG, chest x-ray, and echocardiogram.  The Veteran's interview based METs test provided that the Veteran is able to complete a workload of greater than 5 METSs, but less than 7 METs.  The examiner attributed 50 percent of the METs limitation to the Veteran's heart condition.  The examiner identified diabetes, insulin dependency, coronary atherosclerotic heart disease, and obesity as factors limiting the Veteran's exercise intolerance.  

Upon review of the evidence of record, the Board concludes that during the period February 20, 2013 to July 16, 2014, a disability rating in excess of 60 percent is not warranted.  The objective medical evidence indicates that the Veteran was able to complete an estimated workload of greater than 5 METs to 8.4 METs with dyspnea and leg burning.  The May 2014 examiner identified diabetes, insulin dependency, coronary atherosclerotic heart disease, and obesity as factors limiting the Veteran's exercise intolerance.  The Veteran also presented an ejection fraction of 47 percent with a normal left ventricular cavity size.  Under Diagnostic Codes 7006-7007, a 100 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  During this particular period, the Veteran did not suffer congestive heart failure due to his hypertensive heart disease.  Additionally, the Veteran was not restricted to a workload of 3 METs or less, nor did the Veteran present a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, a higher rating of 100 percent is not warranted for this period.  

Throughout the period on appeal, the criteria for a disability rating greater than 60 percent under Diagnostic Codes 7006-7007 for the period of February 20, 2013 to July 16, 2014have not been met.  38 C.F.R. § 4.104, Diagnostic Codes 7006-7007.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating.  

C.  July 16, 2014 to February 26, 2016

The Veteran seeks a disability rating greater than 30 percent for his service-connected heart disability, from July 16, 2014 to February 26, 2016.  

The Veteran underwent a VA examination related to his service-connected disability in July 2014.  The Veteran reported two episodes per week of symptoms related to his hypertensive heart disease.  The Veteran reported experiencing angina, shortness of breath, dizziness, and fatigue.  The Veteran was noted not to have a myocardial infarction, congestive heart failure, a cardiac arrhythmia, heart valve conditions, infectious heart conditions, and pericardial adhesions.  The Veteran's echocardiogram indicated a left ventricular ejection fraction of 59 percent.  The Veteran's heart wall motion was noted to be normal, however wall thickness was abnormal with moderate enlargement of both the left and right walls of the heart.  The Veteran was able to complete a workload greater than 5-7 METs, which was accompanied by dyspnea, fatigue, angina, and dizziness.  The limitation in METs was solely due to the Veteran's heart condition.  The examiner noted that the Veteran's heart condition does not have an impact on his ability to work.  

The Veteran underwent a private stress test January 7, 2015.  The stress test revealed an estimated ejection fraction of 50-55 percent, and the Veteran was able to complete a workload of 6.40 METs, but the testing was terminated due to dyspnea.  

Based on the foregoing evidence, the Board finds that for the period of July 16, 2014 to February 26, 2016, staged ratings are appropriate because the evidence reflects that the Veteran experienced distinct degrees of his disability during the period.  The Board finds that a disability rating in excess of 30 percent for the period of July 16, 2014 to January 7, 2015 is not warranted.  However, after January 7, 2015, the Board rules that a disability rating in excess of 30 percent is warranted.  

For the period of July 16, 2014 to January 7, 2015, the objective medical evidence indicates that the Veteran presented a left ventricular ejection fraction of 59 percent.  The Veteran was able to complete a workload greater than 5-7 METs, which was accompanied by dyspnea, fatigue, angina, and dizziness.  The Veteran also did not have any indication of congestive heart failure.  Under Diagnostic Codes 7006-7007, a 60 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in more than one episode of acute congestive heart failure in the past year; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Codes, 7006-7007.  The Veteran did not experience an episode of acute congestive heart failure, dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Accordingly, a higher rating of 60 percent is not warranted for this period.  

However, as mentioned above, the Veteran is entitled to a disability rating in excess of 30 percent from January 7, 2015.  At that time, the Veteran presented a left ventricular ejection fraction of 50-55 percent, and the Veteran was able to complete a workload of 6.40 METs with signs of dyspnea.  Under Diagnostic Codes 7006-7007, a 60 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in more than one episode of acute congestive heart failure in the past year; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of greater than 3 METs, but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Codes, 7006-7007.  The Veteran presented a left ventricular ejection fraction of 50-55 percent.  Viewing this evidence in light of the benefit of doubt doctrine, the Board finds that a 60 percent disability rating is warranted, from January 7, 2015.

However, the Veteran is not entitled to a 100 percent rating for this period because the evidence does not indicate that the Veteran suffers from a history of hypertensive heart disease resulting in chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, a 100 percent rating is not warranted for the Veteran's service-connected heart disability.  

The Board acknowledges the Veteran's reports of fatigue, dizziness, shortness of breath, chest tightness and episodes of syncope during his January 2016 Board hearing.  However, the Board finds that the Veteran is not so limited by the aforementioned symptoms as to chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Therefore, the Veteran's reported symptomology does not equate to the criteria for a 100 disability rating.

D.  After February 26, 2016

The Veteran's private treatment records indicate that the Veteran underwent a private stress test, February 26, 2016.  The physician noted that the stress test results were abnormal.  The resting electrocardiogram showed sinus old inferior infarct, but no signs of ischemic symptoms.  The exercise test was terminated due to fatigue, but the Veteran was able to complete an estimated workload of 8.0 METs and reached 80 percent of maximal heart rate.  The Veteran registered an ejection fraction for 50 percent.  

The Veteran underwent a VA examination in September 2016 in relation to his service-connected heart disability.  The examiner confirmed the Veteran's diagnoses of acute, subacute, or old myocardial infarction and atherosclerotic cardiovascular disease.  The Veteran reported a heart catheterization in 2013, but no hospitalization since that time for his heart condition.  The Veteran reported shortness of breath with walking a mile or less, however the Veteran reported officiating high school football, but had to cut back to two nights a week due to his conditions.  The Veteran reported no chest pain with activity.  The Veteran also reported cutting his own grass, but has to stop after 5 minutes to rest.  The examiner noted that the Veteran's heart conditions qualified within in the accepted medical definition of ischemic heart disease.  The examiner noted the Veteran's history of myocardial infarction.  The examiner noted that the Veteran did not show signs of congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, and pericardial adhesions.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner noted that the Veteran presented a left ventricular ejection fraction of 50-55 percent.  The Veteran's interviewed-based METs test yielded an estimated workload of greater than 5, but less than 7, which was affected by dyspnea.  The METs level limitation was totally attributed to the Veteran's heart condition.  The examiner found that the Veteran's heart condition did not impact his ability to work.  

The examiner opined that the Veteran has persistent exertional dyspnea, which became more prevalent last year.  The examiner noted that the Veteran was recommended to lose weight to alleviate his shortness of breath.  Moreover, the examiner further provided that despite the Veteran's symptoms or dyspnea and ischemia, the Veteran still reported playing softball as recent as June 2014.  The examiner noted that the February 2016 examination did indicate reversible ischemia and some associated hypokinesis of the inferior wall, but did not affected his ejection fraction to date.  The examiner admitted that aforementioned conditions contributed to the Veteran's dyspnea with exertion.  The examiner cited that the Veteran works as a referee and is able cut his grass with breaks, despite his dyspnea.  The examiner opined that the Veteran's dyspnea could be multifactorial and related to his heart condition, obesity and conditioning level.  The examiner noted that the Veteran's current cardiac status was stable, no signs of heart failure, and no debilitating heart function related to his history of hypertension or myocardial infraction.  Finally, the examiner opined that the Veteran's heart condition has no effect on his ability to care for himself without assistance.  

Upon review of the evidence of record, the Board concludes that during the period after February 26, 2016, a disability rating in excess of 60 percent is not warranted.  The objective medical evidence indicates that the Veteran was able to complete an estimated workload of greater than 5 METs, but less than 7 METS with dyspnea.  The Veteran also presented an ejection fraction of 50-55 percent with a normal left ventricular cavity size.  Under Diagnostic Codes 7006-7007, a 100 percent rating is warranted for a history of myocardial infarction or hypertensive heart disease resulting in chronic congestive heart failure; or resulting in dyspnea, fatigue, angina, dizziness, or syncope due to a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  During this particular period, the Veteran did not suffer congestive heart failure due to his hypertensive heart disease.  Additionally, the Veteran was not restricted to a workload of 3 METs or less, nor did the Veteran present a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, a higher rating of 100 percent is not warranted for this period.  

Throughout the period on appeal, the criteria for a disability rating greater than 60 percent under Diagnostic Codes 7006-7007 for the period after February 26, 2016 have not been met.  38 C.F.R. § 4.104, Diagnostic Codes 7006-7007.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  




III.  TDIU

The Veteran seeks entitlement to a TDIU.  

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

The Veteran is only service-connected for a heart disability, rated at 60 percent.  As such, the Veteran meets the preliminary schedular criteria for consideration for entitlement to a TDIU.  See 38 C.F.R. § 4.16.  

Thus, the Veteran may be awarded a TDIU if evidence shows that his service-connected disabilities preclude substantial and gainful employment.  The Board finds that competent evidence of record does not support such a conclusion.  

The Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) provides that the Veteran he last worked full-time in December 2001.  The Veteran was employed from June 1973 to December 2001 with AT&T, in various administrative roles.  The Veteran's highest level of education is two years of college.  The Veteran identified non-service connected conditions of kidney disease, prostate cancer, and diabetes as conditions that contribute to his inability to secure and maintain gainful employment.  

The Veteran was provided VA examinations related to his heart disability.  The September 2009 VA examination did not provide an opinion as to the impact of the Veteran's heart disability on his usual occupation, but noted that the Veteran was limited in performing exertional activities.  The July 2014 VA examiner opined that the Veteran's heart condition did not impact his ability to work.  The May 2014 examiner identified diabetes, insulin dependency, coronary atherosclerotic heart disease, and obesity as factors limiting the Veteran's exercise intolerance, but did not identify whether the Veteran's heart condition impacted his ability work.  

The September 2016 examiner also found that the Veteran's heart condition did not impact his ability to work.  Moreover, the September 2016 examiner also held that the Veteran's obesity and conditioning level are contributing factors to the Veteran's reported symptomology.  The examiner opined that the Veteran's heart condition does not impact the Veteran's ability to perform his daily functions or his ability to care for himself.  

The Veteran presented testimony at a January 2016 Board hearing.  During the hearing, the Veteran reported that he was "semi-retired."  The Veteran provided that he trains sports officials that work in such sports as football, baseball, and softball.  The Veteran provided that he does not physically referee games himself, but only instructs and trains the individuals hoping to become a referee.  The Veteran reported the symptoms of fatigue, shortness of breath, chest tightness, dizziness, and syncope.  

After reviewing all of the evidence above, the Board finds that the Veteran's service-connected disability does not render him unable to secure and maintain substantial and gainful employment.  In making this determination, the Board does not ignore the Veteran's statement regarding his symptomology and its impact on his employability.  However, the Board finds the objective medical evidence that indicates that the Veteran's heart disability does not preclude all form of employment, as more probative.  The VA examiners have consistently held that the Veteran's service-connected heart disability has not impacted his ability to work.  The VA examiners have noted the Veteran's METs limitation with associated dyspnea, fatigue, fatigue, angina, and dizziness have limited the Veteran's capacity for physical assertion.  However, the VA examiners have also identified obesity as a source of the Veteran's physical limitations.  However, the Veteran's work history reveals that the Veteran has held positions sedentary in nature, thus his physical limitations would do not prevent the Veteran from seeking a sedentary position.  Moreover, the Veteran reported that he was semi-retired, as he trains sports officials.  The Veteran has also identified the non-service connected conditions of kidney disease, prostate cancer, and diabetes as limiting factors to his ability to secure and maintain substantial and gainful employment.  However, the Board does not consider the impact of non-service connected disabilities on the Veteran's ability to secure and maintain substantial and gainful employment when determining the eligibility for TDIU.  Thus taken in combination, the Board finds that the Veteran's service-connected disability does not render the Veteran unable to secure and follow substantial gainful occupation.  

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his service-connected disability on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Additionally, the Veteran is credible with regard to his contentions.  However, in weighing the evidence, the Board affords more probative to the professional opinions of record which provided extensive support for their findings and took into account the whole disability and occupational landscape.

Based on the foregoing, the Board finds the evidence has not shown that he would be unable to obtain and maintain employment based solely on his service-connected disability.  The appeal is denied.


ORDER

From October 1, 1988 to February 20, 2013, a disability rating in excess of 30 percent for a heart disability is denied.  

From February 20, 2013 to July 16, 2014, a disability rating in excess of 60 percent for a heart disability is denied.  

From July 16, 2014 to January 7, 2015 a disability rating in excess of 30 percent for a heart disability is denied.  

From January 7, 2015 to February 26, 2016, a disability rating of 60 percent, but no higher for a heart disability is granted.  

From February 26, 2016, a disability rating in excess of 60 percent for a heart disability is denied.  

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


